Citation Nr: 1444523	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a sciatic nerve injury.

3.  Entitlement to service connection for pelvic damage.

4.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1990 to July 1991 and in the Air Force from August 1990 to July 1991.  The Veteran also had additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), which denied the Veteran's claims of entitlement to service connection for a bilateral knee disorder, a low back disorder, a sciatic nerve injury, and for pelvic damage.  

In December 2009, the Veteran submitted a notice of disagreement with respect to all four issues.  Subsequently, in April 2011, the RO granted service connection for degenerative disc disease of the lumbar spine and for chondromalacia patella, right knee; at that time, the RO also issued a statement of the case (SOC) regarding the issues of service connection for a left knee disorder, a sciatic nerve injury, and pelvic damage.  In May 2011, the Veteran submitted a VA form 9 and perfected an appeal regarding the issues of service connection for a left knee disorder, a sciatic nerve injury, and pelvic damage.

In June 2011, a notice of disagreement was submitted regarding the assigned disability rating for the lumbar spine disability.  A SOC regarding entitlement to an increased rating for a lumbar spine disability was issued in March 2012, and the Veteran perfected an appeal of this issue by submitting a VA form 9 in May 2012.

As the Veteran did not submit a notice of disagreement regarding the assigned disability rating for her right knee disability following the grant of service connection in April 2011, the issue of an increased rating for a right knee disability is not before the Board.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of this hearing has been associated with the Veteran's claims folder.

The issue of entitlement to an increased rating for a service-connected right knee disability has been suggested by a statement submitted by the Veteran in May 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND


Upon review of the record, the Board finds that further evidentiary development is required before issuing a decision on these appealed claims.

	A.  All Claimed Disabilities

During her July 2014 hearing, the Veteran indicated that she had received treatment two week prior to the hearing for her claimed disabilities at the Dallas VA Medical Center (VAMC).  Additionally, following her hearings, she wrote in a July 2014 statement to her representative that she had seen her primary care nurse practitioner since the hearing.  A review of the claims folder indicates that these recent treatment records are not associated with the claims folder.  The procurement of such pertinent medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As records in the possession of the VA are deemed to be constructively of record, they must be obtained.  Id.

	B.  Service Connection for Pelvic Damage

In September 1989, a service examiner treated the Veteran for pelvic pain.  The diagnosis given was a muscle strain.

Service records also show that in November 1990, the Veteran was hospitalized for low back pain after throwing a net over a pallet.  The discharge diagnosis was low back pain.  The Veteran has asserted that she currently suffers from a pelvic disability as a result of the November 1990 accident.

Treatment records from June and July 2001 reflects the Veteran's complaints of sacro-iliac dysfunction.  Further, an X-ray of the pelvis taken at a VA facility in September 2013 revealed minimal degenerative changes of both hips.  

The September 2013 X-ray interpreter suggested that the degenerative changes of the hips were age related.  However, it is not clear if the interpreter was aware of the Veteran's in-service November 1990 accident.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

Here, the Veteran has a current diagnosis of degenerative changes of both hips, and the service treatment records document that she injured her lower back while on active duty in November 1990.  No medical treatment provider has given a reasoned, well-supported opinion regarding the etiology of the present bilateral hip disorder; as such, the Board finds that the Veteran should be afforded a VA compensation and pension examination to provide such an opinion.

	C.  Increased Rating for Lumbar Spine Disability

The Veteran last underwent compensation and pension examination of the lumbar spine in May 2013.  At that time, the examiner indicated that the Veteran could perform forward flexion of the lumbar spine to 90 degrees or greater.  However, at her July 2014 Board hearing, the Veteran remarked that she could no longer bend down.  She said that her back pain had progressively gotten worse.  She suggested that she could no longer walk up stairs.  Due to constant pain, she was no longer able to sleep on her right side.  She said that she was unable to play sports with her children.

The Veteran's July 2014 hearing testimony suggests that the service-connected lumbar spine disability has increased in severity since the Veteran's last VA compensation and pension examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by her lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of her relevant outstanding medical treatment records.  All attempts to locate these records must be documented in the claims folder.  In particular, the Agency of Original Jurisdiction (AOJ) should obtain all pertinent VA medical records from the Dallas VAMC dated from February 2014.  

If VA is unable to secure these records, VA must notify the Veteran and her representative and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO must arrange for the Veteran to undergo VA orthopedic examination(s), by (an) appropriate physician(s), at a VA medical facility.

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.


Back Disability:  

The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  

In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with her lumbar spine disability, the examiner must specify their frequency and duration.

Pelvic Disability:  

The examiner should also diagnose any current disabilities of the pelvis and hips.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as a result of an in-service November 1990 accident in which the Veteran fell and was hospitalized for low back pain after throwing a net over a pallet.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed pelvic or hip disorder was caused or permanently aggravated by service-connected disability (to include the service-connected lumbar spine and/or right knee disabilities).

If it is found that a pelvic/hip disorder was aggravated by the service-connected lumbar spine and/or right knee disabilities, a determination as to the baseline and current levels of severity should be reported, to include a determination as to the extent of aggravation by deducting the baseline level of severity, to the extent possible.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  Then, after ensuring that all requested development has been accomplished, the AMC/RO must readjudicate the Veteran's claims for an increased rating and service connection based on a de novo review of the record.  In connection with the claim for an increased rating, the AMC/RO is specifically requested to consider the applicability of 38 C.F.R. § 3.321(b).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



